DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status Of Claims
This Office Action is in response to an amendment received 12/21/2020 in which Applicant lists claim 2 as being cancelled, and claims 1 and 3 as being currently amended. It is interpreted by the examiner that claims 1 and 3 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
It is noted that the claims submitted 12/21/2020 are not in compliance with M.P.E.P. 704 II.C.(B) as the claims do not accurately show markings to indicate changes with respect to either of the claim sets submitted on 3/14/2019 or 8/20/2020. For instance, the claims include underlined and deleted sections which were previously amended in the claims submitted 8/20/2020; limitations of the claim are different from previous versions without any indication/markings (e.g. “deviation of the assessed profile Ra”, “the surface”, “the difference”, “the maximum”); and the entire limitations regarding the surface hardness and the dynamic friction from the 8/20/2020 claims are missing from the 12/21/2020 claims.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 8/24/2020 and 8/20/2020 were considered.
Specification
The amendments to the specification dated 12/21/2020 are accepted. The objections to the specification cited in the office action mailed 8/21/2020 are hereby withdrawn.

Claim Objections
Claims 1 and 3 are objected to because of the following informalities: in claim 1, “between a maximum profile peak height Rp, a maximum profile valley depth” should be changed to “between a maximum profile peak height Rp and a maximum profile valley depth”.  Appropriate correction is required.
Claim 3 is objected to for inheriting the same informalities through its dependency from claim 1.

Response to Arguments
Applicant’s arguments, see page 6 of the remarks, filed 12/21/2020, with respect to Tachibana et al. (US 2018/0239066 A1) disclosing a surface roughness that is not the surface roughness of the outer surface of the light shading layer have been fully considered and are persuasive. Additionally, the argument on page 7 of the remarks that Tachibana does not disclose the Ra value being 2 µm or more has been fully considered and is persuasive. Finally, Tachibana does not appear to disclose that the 
Applicant’s arguments, see page 7 of the remarks, filed 12/21/2020, with respect to Furui et al. (US 2010/0097705 A1) disclosing a surface roughness Ra/Rz that is 0.2 µm to 1.0 µm, and not 2 µm or more have been fully considered and are persuasive. Although, it should additionally be pointed out that Furui does disclose that comparative Example 1 and comparative Example 3 (TABLE 3) do disclose an Ra/Rz value of more than 2 µm, but do not appear to explicitly disclose the claimed Rp-Rv value of less than 3 µm, or the claimed value for the outer surface of the light shading layer with regard to a slide test.
Applicant’s arguments, see pages 7-8 of the remarks, filed 12/21/2020, with respect to Kubota (US 2012/0316265 A1) not disclosing the claimed Rp-Rv value of less than 3 µm have been fully considered and are persuasive. Additionally, Kubota does not appear to disclose the claimed value for the outer surface of the light shading layer with regard to a slide test. Therefore, the rejections of the claims with respect to Tachibana, Furui and Kubota been withdrawn. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., low gloss) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the degreased cotton”, “the difference”, “the optical concentration” and “the test” on lines 9-11.  There is insufficient antecedent basis for these limitations in the claim. Therefore, it is not clear what in particular these limitations are referring to and the scope of the claim is unclear and cannot be determined.
Claim 3 is rejected for inheriting the same deficiencies of the claim from which is depends.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        3/17/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872